Citation Nr: 0034054	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-15 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's fee-basis outpatient medical care was 
properly discontinued.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from August 1947 to 
August 1951.  He was awarded the Combat Infantryman Badge and 
a Purple Heart, among other honors and decorations.

This appeal originally arose from a December 1997 decision by 
the clinic of original jurisdiction, at the Danville, 
Illinois, Department of Veterans Affairs (VA) Medical Center, 
to discontinue the veteran's authorization to receive fee-
basis outpatient medical care.  The veteran disagreed with 
this determination on several occasions, and in July 1999, a 
statement of the case was issued.  In August 1999, the 
veteran was informed of his appellate rights by the VA 
Regional Office (RO) in Indianapolis, Indiana.  The veteran 
submitted a timely substantive appeal in August 1999.  The 
claim was then transferred to the Chicago, Illinois RO for 
purposes of this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities include 
bilateral defective hearing, shell fragment wound scars in 
multiple locations, and anxiety neurosis, now diagnosed as 
post-traumatic stress disorder; a 100 percent disability 
evaluation and entitlement to special monthly compensation 
for complete deafness are in effect.

3.  Effective December 31, 1997, continuation of 
authorization for fee-basis outpatient treatment was denied 
as it was determined that the VA Medical Center facilities in 
Danville, Illinois or in Decatur, Illinois were capable of 
furnishing the medical services required by the veteran and 
that these facilities were not geographically inaccessible to 
the veteran. 

4.  The decision to discontinue authorization for fee-basis 
outpatient care for the veteran was not arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.



CONCLUSION OF LAW

The veteran's fee-basis outpatient medical care was properly 
discontinued.  38 U.S.C.A. §§ 1701, 1703, 1710, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 17.52, 17.53 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking the continuation of authorization to 
receive fee-basis outpatient medical care.  In a statement 
submitted in December 1998, the veteran indicated that he 
needed the fee-basis authorization because the VA clinic in 
Decatur, Illinois, where the veteran lived, did not offer 
emergency care and did not have an ear specialist.  The 
veteran noted that, because of his profound deafness, he 
frequently needed ear treatment.  The veteran's wife 
submitted a December 1998 statement indicating that her 
husband's preference for use of VA facilities sometimes put 
his health in jeopardy, and detailed the difficulty the 
veteran had experienced when attempting to use VA facilities 
on certain occasions. The veteran and his wife both indicated 
that it was sometimes difficult for them to drive the 150-
mile round trip to the VAMC in Danville, Illinois.  The 
veteran and his wife also expressed concern that the veteran 
needed authorization for fee-basis care because they were not 
always near a VA clinic or hospital, such as when they were 
traveling.   

The veteran's service-connected disabilities include shell 
fragment wound scars, left deltoid, currently evaluated as 20 
percent disabling; shell fragment wound residuals, right 
hand, with fracture and deformity of fourth metacarpal bone, 
currently evaluated as 10 percent disabling; shell fragment 
wound residuals, left tibial tuberosity, currently evaluated 
as 10 percent disabling; shell fragment wound, right thigh, 
currently evaluated as noncompensable; shell fragment wound, 
right axilla, currently evaluated as noncompensable; anxiety 
neurosis, now diagnosed as post-traumatic stress 
disorder/dysthymia, currently evaluated as 10 percent 
disabling; and, bilateral defective hearing, complete, 
currently evaluated as 100 percent disabling.  Entitlement to 
special monthly compensation for complete deafness is also in 
effect.

In a statement submitted in December 1996, the veteran 
stated, "I receive all medical treatment from the VAMC, 
Danville, IL."  The evidence of record at the time of the 
December 1997 disapproval of continuation of the veteran's 
fee-basis authorization also included a January 1997 
statement from a private physician located in Decatur, 
Illinois.  This physician stated that he had followed the 
veteran since December 1986 for minor problems, and noted 
that the veteran preferred to obtain medical care through the 
VA hospital since that care was free. 

The December 1997 disapproval of continuation of the 
veteran's fee-basis card reflects that the reviewer 
considered the veteran's location and types of care needed, 
and documented that the veteran receives treatment at the 
Danville VAMC.  

The veteran's August 1999 substantive appeal reflects that he 
lives about 85 miles from the "full-service" Danville VAMC 
facility.  His statements also reflect that he and his wife 
are able to drive the 160 mile round-trip to the Danville 
facility, although the veteran has difficulty with this when 
he requires emergency care.  

Analysis

The statute and regulation involved in this case, 38 U.S.C.A. 
§ 1703(a) and 38 C.F.R. § 17.52 provide, in pertinent part, 
that when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary, as authorized 
in 38 U.S.C.A. § 1710, may contract with non-VA facilities in 
order to furnish hospital care or medical services to a 
veteran for the treatment of a service-connected disability 
or any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability.  The 
term "medical services," as defined in 38 U.S.C.A. § 1701(6), 
includes outpatient treatment.

The Board has jurisdiction to decide whether a veteran is 
eligible for fee-basis medical care.  Meakin v. West, 11 Vet. 
App. 183 (1998); Webb v. Brown, 7 Vet. App. 122 (1994).  The 
Court of Appeals for Veterans Claims (Court) based its 
decision in those cases on review of the statutory provisions 
governing VA's provision of medical care.  Under § 
1703(a)(1)(A), before the Secretary is permitted to contract 
with a non-VA facility in order to procure fee-basis care, it 
must be established not only that the applicant is a veteran 
and that he seeks treatment for a service-connected 
disability, but also that VA facilities are either (1) 
geographically inaccessible or (2) not capable of providing 
the care or services that he requires.  

With regard to the latter, the Court held that the 
determination of whether a VA facility was capable of 
furnishing specific care or services does not involve a 
decision as to the "need for and appropriateness of specific 
types of medical care and treatment," as contemplated by 38 
C.F.R. § 20.101. The Court held that an administrative 
determination must first be obtained under 38 U.S.C.A. § 1703 
as to whether the VA facility is capable of furnishing a 
previously determined course of care, services, or treatment.

Because a veteran seeking treatment for a service-connected 
disability could thus never be eligible for fee-basis 
outpatient treatment under § 1703(a)(1)(A) until these 
requirements were satisfied, a determination as to an 
applicant's eligibility for fee-basis outpatient care must 
necessarily include a factual determination as to whether 
those requirements were, in fact, satisfied.  See 38 U.S.C. § 
7261(a)(4). 

Second, under the plain meaning of § 1703(a), authorization 
for fee-basis treatment takes place only after satisfaction 
of the requirements, and is implemented by means of the 
letting of a contract.  Third, the first sentence of 
38 C.F.R. § 20.101(b), by its terms, extends jurisdiction to 
all cases involving eligibility for outpatient treatment, not 
just to cases involving eligibility for VA outpatient 
treatment.  See 38 C.F.R. § 20.101(b).

The veteran's basic eligibility to receive some form of 
outpatient care through VA for his hearing loss disability 
and other disabilities is not in dispute.  While he had 
previously been authorized to receive care from private 
providers at VA expense under the fee-basis program, 
following a December 1997 review, the VA Medical 
Administration Service decided to terminate this fee-basis 
status, based on the veteran's location, noting that the 
veteran lived in Decatur, Illinois, and noting that the 
veteran himself stated that he received his medical treatment 
at the Danville VAMC.  There is no contention that the 
required medical care, including an ear specialist or 
emergency services, cannot be obtained at the larger VAMC.

With respect to the issue of geographic hardship, the 
veteran's own statements reflect that a VA clinic is located 
in Decatur, Illinois, where the veteran lives.  Although the 
evidence of record reflects that no specialist in ear 
disorders was available at that facility, the evidence of 
record reflects that the 75-mile drive to Danville, Illinois 
was difficult for the veteran at times, but he was able to 
drive that far, receive his care, and return home.  

As noted above, there is no dispute that the veteran is among 
those eligible for fee basis care.  However, once eligibility 
to apply for fee-basis care is established, the decision 
whether to authorize such fee-basis care is entirely at the 
discretion of the Secretary ("shall" vs. "may").  38 U.S.C. § 
1710(a)(1) ("The Secretary shall furnish hospital care, and 
may furnish nursing home care . . . to a veteran who has a 
service connected disability rated at 50 percent or more."  
(emphasis added)); see Webb v. Brown, 7 Vet. App. 122, 125 
(1994) (Holdaway, J., concurring) ("On the face of the 
statute [38 U.S.C. § 1703(a)], . . . the use of the word 
"may" connotes complete unfettered discretion of the 
Secretary.").  

The Board has no authority to review decisions made by the 
Secretary which rest entirely within his discretion in the 
absence of evidence that such determination was arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.  Malone v. Gober, 10 Vet. App. 539 
(1997).  In this case, the evidence reflects that the 
considerations of geographical accessibility and availability 
of appropriate care were considered.  No evidence has been 
presented for the Board to conclude that the decision to 
discontinue the veteran's fee-basis outpatient medical care 
was arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.  Rather, the evidence 
of record reflects that the Secretary did consider the 
factors of geographical accessibility and availability of 
care.

Accordingly, for the above reasons and bases, the Board 
concludes that the veteran's fee-basis outpatient medical 
care was properly discontinued.  38 U.S.C.A. §§ 1701, 1703, 
1710; 38 C.F.R. § 17.52.  The appeal for restoration of that 
authorization must be denied.


ORDER

The veteran's fee-basis outpatient medical care was properly 
discontinued and the appeal is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

